DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Species I, claims 1-10 and 18-22 in the reply filed on May 16, 2022 is acknowledged. Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US PG-Pub No.: 2018/0151850 A1, hereinafter, “Lee”).
[AltContent: textbox (Lee, annotated FIG. 4)][AltContent: rect][AltContent: textbox (First area)]
     
    PNG
    media_image1.png
    405
    604
    media_image1.png
    Greyscale


Regarding claim 1, Lee discloses a display device (see Lee, FIGs. 3 and 4) comprising:
a substrate (111, FIG. 4) comprising a first area (annotated FIG. 4 above) and a second area (outside the first area, annotated FIG. 4 above) surrounding the first area (FIG. 4 shows P in the middle of CAT in FIG. 3);
pixel circuits (a plurality of 210, FIG. 4) disposed on the substrate (111), and the pixel circuits (the plurality of 210) comprising a first pixel circuit (210 electrically connected with P2, FIG. 4) disposed in the first area and a second pixel circuit (210 electrically connected with P1, FIG. 4) disposed in the first area (annotated FIG. 4 above); and
display elements (P1+P2, FIG. 4) disposed on the substrate (111), the display elements (P1+P2) comprising:
a first display element (P2) disposed in the first area (annotated FIG. 4 above) and electrically connected to the first pixel circuit (210 electrically connected with P2); and
a second display element (P1) disposed in the second area (outside the first area) and electrically connected to the second pixel circuit (210 electrically connected with P1, FIG. 4).

Regarding claim 2, Lee discloses the display device of claim 1, wherein the display elements (P1+P2) each comprise: a pixel electrode (261, ¶ [0079]); an opposite electrode (265, ¶ [0079]) disposed on the pixel electrode (261); and an intermediate layer (262-264, FIG. 4) between the pixel electrode (261) and the opposite electrode (265), wherein the pixel electrode (261) of the second display element (P1) extends from the second area to the first area (annotated FIG. 4 above) and is electrically connected to the second pixel circuit (210 electrically connected with P1) in the first area (annotated FIG. 4 above).

Regarding claim 3, Lee discloses the display device of claim 1, further comprising: a contact metal layer (261, ¶ [0080]) between the pixel circuits (the plurality of 210) and the display elements (P1+P2), wherein the contact metal layer (261) extends from the first area (annotated FIG. 4 above) to the second area (outside the first area) and electrically connects the second pixel circuit (210 electrically connected with P1) disposed in the first area (annotated FIG. 4 above) to the second display element (P1) disposed in the second area (outside the first area).

Regarding claim 5, Lee discloses the display device of claim 1, wherein a number of the pixel circuits (2) disposed in the first area (annotated FIG. 4 above) is greater than a number of the display elements (1) disposed in the first area.

Regarding claim 6, Lee discloses the display device of claim 1, wherein a number of the pixel circuits (2) disposed in the first area (annotated FIG. 4 above) corresponds to a number of the display elements disposed in the first area and the second area (2).

Regarding claim 7, Lee discloses the display device of claim 2, wherein the pixel circuits (the plurality of 210) each comprise a thin-film transistor (¶ [0070]) comprising: a semiconductor layer (211, ¶ [0072]); a gate electrode (212, ¶ [0071]) overlapping the semiconductor layer (211); and an electrode layer (213+214, ¶ [0071]) connected to the semiconductor layer (211), wherein the pixel electrode (261) of the second display element (P1) is electrically connected to the electrode layer (213+214) of the second pixel circuit (210 electrically connected with P1).

Regarding claim 9, Lee discloses the display device of claim 1, wherein the second display element (P1) is disposed to overlap at least one of a driving circuit and a connection line (261) which are disposed on the substrate (111) in the second area (outside the first area, annotated FIG. 4 above).

Regarding claim 18, Lee discloses a display device (see Lee, FIGs. 3 and 4) comprising:
a substrate (111, FIG. 4) comprising:
a first area (outside P2 in FIG. 4, FIG. 4 being P in the middle of CAT in FIG. 3);
a second area (P2) surrounded by the first area; and
an opening area (an opening area free from 210 in P2) surrounded by the second area (P2);
pixel circuits (a plurality of 210, FIG. 4) disposed on the substrate (111) and comprising:
a first pixel circuit (210 electrically connected with P1, FIG. 4) disposed in the first area (outside P2); and
a second pixel circuit (210 electrically connected with P2) disposed in the first area (outside P2); and
display elements (P1+P2, FIG. 4) disposed on the substrate (111), the display elements (P1+P2) comprising:
a first display element (P1) electrically connected to the first pixel circuit (210 electrically connected with P1) and disposed in the first area (outside P2); and
a second display element (P2) electrically connected to the second pixel circuit (210 electrically connected with P2) and disposed in the second area (P2, FIG. 4).

Regarding claim 19, Lee discloses the display device of claim 18, wherein the second display element (P2) is electrically connected to the second pixel circuit via one of: a pixel electrode (261, ¶ [0079]) included in the second display element (P2) and extending from the second area (P2) to the first area (outside P2, FIG. 4); and a contact metal layer between the pixel circuits and the display elements and extending from the first area to the second area.

Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namkung et al. (US PG-Pub No.: 2015/0102298 A1, hereinafter, “Namkung”).
Regarding claim 21, Namkung discloses a display device (see Namkung, FIG. 3) comprising:
a substrate (112, FIG. 3) comprising:
a first area (112 overlapping 373, FIG. 3) corresponding to a display area of the display device; and
a second area (112 outside 373, FIG. 3) corresponding to a non-display area of the display device;
pixel circuits (154b, FIG. 3; FIG. 3 shows one, but FIGs. 1 and 2 shows a plurality of 154b) disposed on the substrate (112) in the first area (112 overlapping 373, FIG. 3); and
display elements (371+373+375, ¶ [0125]) disposed on the substrate (112) in the first area (112 overlapping 373) and the second area (112 outside 373, FIG. 3), wherein
at least one of the pixel circuits (154b) is electronically connected with at least one of the display elements (371) disposed in the second area (112 outside 373, FIG. 3).

Regarding claim 22, Namkung discloses the display device of claim 21, the display elements (371+373+375) further comprising at least one display element (375) disposed at a boundary portion between the first area and the second area (FIG. 3), wherein at least another one of the pixel circuits (another 154b) is electrically connected with the at least one display element (375) disposed at the boundary portion (since 375 is a common layer, ¶ [0125] and FIG. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2018/0151850 A1, hereinafter, “Lee”), as applied to claims 1 and 18 above, and further in view of Lim et al. (US PG-Pub No.: 2018/0047799 A1, hereinafter, “Lim”).
Regarding claim 4, Lee discloses the display device of claim 1.
Lee is silent regarding that a distance between the first pixel circuit (210 electrically connected with P2) and the second pixel circuit (210 electrically connected with P1) is less than a distance between the first display element (P2) and the second display element (P1).
However, Lim discloses a display device (see Lim, FIG. 13), wherein a distance between a first pixel circuit (TP on the right) and the second pixel circuit (TP on the left) is less than a distance between the first display element (OLED on the right) and the second display element (OLED on the left).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a distance between Lee’s first pixel circuit and the second pixel circuit less than a distance between the first display element and the second display element, as taught by Lim, in order to increase display area (Lim, ¶ [0005]).

Regarding claim 8, Lee discloses the display device of claim 1.
Lee is silent regarding that a number of the pixel circuits per unit area is greater than a number of the display elements per unit area.
However, Lim discloses a display device (see Lim, FIG. 13), wherein a distance between a first pixel circuit (TP on the right) and the second pixel circuit (TP on the left) is less than a distance between the first display element (OLED on the right) and the second display element (OLED on the left).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a distance between Lee’s first pixel circuit and the second pixel circuit less than a distance between the first display element and the second display element, as taught by Lim, in order to increase display area (Lim, ¶ [0005]). Accordingly, a number of the pixel circuits per unit area is greater than a number of the display elements per unit area.

Regarding claim 20, Lee discloses the display device of claim 18.
Lee is silent regarding that a distance between the first pixel circuit (210 electrically connected with P1) and the second pixel circuit (210 electrically connected with P2) is less than a distance between the first display element (P1) and the second display element (P2).
However, Lim discloses a display device (see Lim, FIG. 13), wherein a distance between a first pixel circuit (TP on the left) and the second pixel circuit (TP on the right) is less than a distance between the first display element (OLED on the left) and the second display element (OLED on the right).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a distance between Lee’s first pixel circuit and the second pixel circuit less than a distance between the first display element and the second display element, as taught by Lim, in order to increase display area (Lim, ¶ [0005]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2018/0151850 A1, hereinafter, “Lee”), as applied to claim 1 above, and further in view of Jang (US PG-Pub No.: 2015/0340648 A1, hereinafter, “Jang”).
Regarding claim 10, Lee discloses the display device of claim 1.
Lee is silent regarding the first pixel circuit and the first display element are disposed to overlap each other on the substrate.
Jang, however, discloses a display device (see Jang, FIG. 1), comprising a first pixel circuit (TFT1, FIG. 1) and a first display element (200, FIG. 1) disposed to overlap each other on a substrate (100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lee’s first pixel circuit and the first display element disposed to overlap each other on the substrate, as taught by Jang, in order to decrease the size of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Examiner, Art Unit 2892